Exhibit 77C Results of Shareholder Votes The Annual Meeting of Shareholders of the Fund was held on October 24, 2012.At this meeting, shareholders voted on the election of Trustees. With regard to the election of the following trustees by common and preferred shareholders of the Fund: # of Shares Common Shareholders In Favor Against Withheld Tracy V. Maitland # of Shares Preferred Shareholders In Favor Against Withheld Tracy V. Maitland 11 Ronald A. Nyberg 11 Michael A. Smart 11 The other Trustees of the Fund whose terms did not expire in 2012 are Randall C. Barnes, Daniel L. Black, Derek Medina and Gerald L. Seizert.
